Citation Nr: 1731202	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected residuals of nasopharyngeal lymphoepithelioma and radiation and chemotherapy.

2.  Entitlement to service connection for tension headaches, to include as secondary to service-connected residuals of nasopharyngeal lymphoepithelioma and radiation and chemotherapy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1979 to February 1985 and from May 1987 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran died in October 2015.  The Appellant, his surviving spouse, has been substituted as the claimant for purposes of processing the claims of entitlement to service connection for tension headaches and erectile dysfunction to completion.  
38 U.S.C.A. § 5121A.  

These matters were previously before the Board in March 2017, when they were remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

Pursuant to the March 2017 Board remand, a May 2017 addendum opinion was obtained.  The examiner opined that the Veteran's erectile dysfunction was less likely than not incurred in or caused by the December 1980 visit for sperm count, the June 1983 service treatment record (STR) showing that he had venereal disease 3-4 times that was treated with penicillin, or the May 1988 complaint of persistent pain in left testicle.  The examiner explained that low sperm count may cause infertility but not erectile dysfunction, sexually transmitted diseases do not cause erectile dysfunction, and that testicular pain does not cause erectile dysfunction.  Further, the examiner stated that erectile dysfunction "was not aggravated, if followed the natural progression, therefore no aggravation opinion is guaranteed."  The examiner's opinion is inadequate because the examiner did not discuss the June 1983 STR notation of a kidney infection in June 1980.  In addition, the examiner's opinion is inadequate because no opinion was rendered on whether his erectile dysfunction was caused or aggravated by his service-connected residuals of cancer.  

Further, the May 2017 examiner indicated that the Veteran's headaches preexisted enlistment.  The examiner opined that his headache disability was not aggravated by the 1980 and 1981 complaints of headaches during service, and that because there is no evidence of aggravation of the preexisting headaches, there is no involvement of the service-connected residuals of cancer.  The examiner's opinion is inadequate because it employs the incorrect standard regarding pre-existing disabilities and does not provide sufficient rationale as to why the Veteran's headaches were not aggravated by service and/or his service-connected residuals of cancer.  Thus, because the May 2017 examiner's opinion is inadequate, an addendum opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from a VA examiner other than the May 2017 VA examiner to determine the etiology of the Veteran's erectile dysfunction and headaches.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's erectile dysfunction had its onset in service or is otherwise related to service?  In addressing this question, the examiner must discuss:

(1) the December 1980 STR showing that the Veteran had a follow up visit for sperm count secondary to difficulty with pregnancy; (2) the June 1983 STR showing that he had venereal disease 3-4 times that was treated with penicillin, and had a kidney infection in June 1980; and (3) the May 1988 STR showing that he had persistent pain in left testicle.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's erectile dysfunction was (1) caused by or (2) aggravated (permanently worsened beyond the natural progress of the disease) by residuals of nasopharyngeal lymphoepithelioma with radiation therapy?  Please address both questions, and discuss the etiology, if any, between chemotherapy and radiation treatments for the service-connected disability and the Veteran's erectile dysfunction.

(c) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's tension headaches preexisted his entry into active duty in July 1979?  Please indicate why or why not.  In addressing this question, the examiner must discuss the June 1979 enlistment examination report showing that the Veteran reported having frequent/severe headaches, but note that such a reported history does not, alone, constitute a "notation" of that condition for the purpose of rebutting the presumption of soundness at entrance.  Instead, it must nevertheless be considered with all other evidence in determining if the disease or injury preexisted service.

(d) If there is clear and unmistakable evidence that the Veteran's tension headaches preexisted his period of service, then the examiner is asked to opine whether there is clear and unmistakable evidence (obvious, manifest, and undebatable) that the preexisting tension headache disability did NOT increase in severity during his period of active duty.  In addressing this question, the examiner must discuss the February 1980 and January 1981 STRs showing complaints of headaches.

(e) If there was an increase in the severity of tension headaches during service, was such increase was clearly and unmistakably due to the natural progress of the disease?  In addressing this question, the examiner must discuss the February 1980 and January 1981 STRs showing complaints of headaches.

(f) If the answer to questions (c), (d) or (e) is no, please consider the Veteran sound and entry, and opine as to whether it is at least as likely as not (50 percent or better probability) that his tension headaches had their onset in service or are otherwise related to service, to include as a result of the February 1980 and January 1981 STRs showing complaints of headaches.

(g) Is it at least as likely as not (50 percent or better probability) that the Veteran's tension headaches were (1) caused by or (2) aggravated (permanently worsened beyond the natural progress of the disease) by residuals of nasopharyngeal lymphoepithelioma with radiation therapy?  Please address both questions, and discuss the etiology, if any, between chemotherapy and radiation treatments for the service-connected disability and the Veteran's headaches.

Any opinions expressed by the VA examiner must be accompanied by a robust rationale.

2.  Thereafter, readjudicate the claims.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




